The Honorable Dennis Young State Representative P.O. Box 1835 Texarkana, AR 75504
Dear Representative Young:
This is in response to your request for an opinion regarding A.C.A. §14-52-107 (1987). You have asked the following specific questions:
  What does `except for the purpose of computing years of service for retirement purposes' mean? Does this mean that they can retire earlier by applying sick leave to their time in service?
Please note that I have enclosed a copy of Attorney General Opinion91-217, wherein it was concluded that under this Code section,1
accumulated sick leave may not be counted as service credit when computing the years of service of a police officer for retirement purposes. This remains, in my opinion, the correct interpretation of §14-52-107.2 Thus, in response to your first question, in my opinion this phrase means that unused accumulated sick leave shall not count for retirement purposes. The answer to your second question is, in my opinion, "no."
The foregoing opinion, which I hereby approve, was prepared by Assistant Attorney General Elisabeth A. Walker.
Sincerely,
WINSTON BRYANT Attorney General
WB:EAW/cyh
1 Subsection (a) of § 14-52-107 states as follows:
  (a)(1) From and after April 11, 1969, all law enforcement officers, regardless of their titles, such as city marshal, employed by cities of the first and second class or incorporated towns shall accumulate sick leave at the rate of twenty (20) working days per year beginning one (1) year after the date of employment.
  (2) If unused, sick leave shall accumulate to a maximum of sixty (60) days unless the city or town, by ordinance, authorizes the accumulation of a greater amount, in no event to exceed a maximum accumulation of ninety (90) days, except for the purpose of computing years of service for retirement purposes.
2 I have also enclosed a copy of Opinion 93-188A which reaffirms Opinion 91-217, but which also notes the recent amendment of A.C.A. §§24-11-422 and -818 (governing retirement benefits for members of local police and fire pension funds) to permit inclusion of accrued sick leave payments as "salary" under certain conditions.